﻿I am pleased to
convey the congratulations of the Zambian delegation to
His Excellency Mr. Hennadiy Udovenko on his election
as President of the fifty-second session of the United
Nations General Assembly. This session is especially
important in that it is meant to give impetus to the
ongoing negotiations on the future structure of the United
Nations through the reform process. We are confident that
19


with his proven diplomatic skills he will steer the
deliberations of this session to a successful conclusion.
For his predecessor, Ambassador Razali Ismail of
Malaysia, my delegation has only words of admiration and
gratitude for the exemplary work he did during the past
session of the General Assembly.
I wish to express my delegation’s satisfaction with the
skilful manner in which the Secretary-General, Mr. Kofi
Annan, has managed the affairs of the Organization since
his election last year. Zambia is confident that, given his
tested managerial and diplomatic skills, he will effectively
manage this Organization as it deals with critical issues
confronting the international community today.
At the fiftieth session, world leaders gathered here to
celebrate the fiftieth anniversary of the founding of the
United Nations. In celebrating the occasion, we took time
to assess the contribution of the United Nations to world
peace, economic and social development, and the
observance of fundamental human rights, and we reaffirmed
our faith in the Organization and agreed to vigorously live
up to the objectives of the Charter by strengthening and
revitalizing the United Nations system.
It is against this background that my delegation
believes that the current session of the General Assembly
should seize the opportunity to advance the reform process
further. In this regard, it is Zambia’s conviction that a
comprehensive approach to United Nations reform would,
apart from improving efficiency and effectiveness, ensure
the implementation of the programmes of action of the
global conferences of the 1990s — from Rio to Cairo;
Copenhagen to Beijing and Istanbul — which underscored
the importance of sustainable development and made it a
central theme and a priority. These conferences provided a
starting point for a global effort in advancing sustainable
development, set goals and defined broad plans of action
that provided the basis on which national and international
actions could proceed.
While we have agreed on the necessity of reforming
our Organization, it is important to ask ourselves what we
want to achieve through these reforms. In principle, Zambia
welcomes and has carefully studied the Secretary-General’s
proposals and measures on the negotiations for reform of
the United Nations. My delegation expects that the reform
process would not only result in a more democratic,
efficient, effective and financially stable United Nations, but
also have a significant impact on economic and social
development. Zambia would like to see the development
mandate of the United Nations given priority and
prominence in these reforms.
Related to this reform process is the pressing issue
of the critical financial situation of the United Nations. It
is our view that this state of affairs is the major limiting
factor undermining the ability of the United Nations to
deal adequately with its mandates in many areas. We
would therefore like to see arrears owed to the
Organization paid in full, on time and without
preconditions.
One of the key components of the reforms of the
United Nations is the reform of the Security Council. We
demand that the expansion of the Security Council make
it more representative and more democratic. This
expansion should be at both permanent and non-
permanent levels of membership. In this regard, my
delegation wishes to state categorically its support for the
position adopted by the Organization of African Unity
(OAU) and the Non-Aligned Movement that the expanded
Security Council should have 26 members.
Zambia further supports the demand that the regions
of Africa, Asia, and Latin America and the Caribbean
now deserve seats as permanent members on an expanded
Security Council. Africa, commanding nearly 30 per cent
of the membership of the United Nations, certainly
deserves to have two permanent and three non-permanent
seats on the Security Council.
My delegation reaffirms its commitment to general
and complete disarmament. In this spirit, we would also
like to welcome the recent agreement reached in Oslo.
Norway, to ban anti-personnel landmines. We hope that
all countries of the world will be able to sign the
agreement in December this year in Ottawa.
International peace and security also continues to be
threatened by conflicts around the globe. Africa, in
particular, has witnessed many civil wars whose
consequences have been devastating.
Zambia continues to be concerned about the conflicts
in the Great Lakes region of Central Africa, the Republic
of Congo, Sudan and elsewhere on the continent. We
would like to appeal to the parties to these conflicts to
commit themselves to the principle of negotiated and
peaceful settlement of disputes. We call upon the
international community to provide all necessary
assistance for resolving these conflicts at an early stage.
20


In Angola, the civil war has caused some of the worst
human suffering. As host to the talks that led to the signing
of the Lusaka Protocol, Zambia has a firm desire to ensure
that there is lasting peace and security in Angola. However,
Zambia is disappointed at the failure of the União Nacional
para a Independência Total de Angola (UNITA) to comply
with its obligations under the Lusaka Protocol and the
provisions of relevant Security Council resolutions. Zambia
would like to record its displeasure at UNITA’s
intransigence.
Zambia, together with the Southern African
Development Community (SADC) and other countries, will
continue its efforts to promote conditions leading to the
establishment of lasting peace and security in Angola. We
believe that peace in Angola will enlarge the parameters of
peace in southern Africa, which will enable the countries of
the region to concentrate their efforts on social and
economic development in an environment of democracy.
Zambia reaffirms the position of the OAU with regard
to the situation in Sierra Leone. In this regard, we appeal
to the international community to continue to deny
recognition to the military junta in Sierra Leone. We
demand that the junta hand power back to the
democratically elected Government of Sierra Leone.
The Democratic Republic of the Congo has just
emerged from a seven-month civil war. We are delighted
that the country has now begun to turn its attention to the
challenges of reconstruction and development. We thus
appeal to the international community to unconditionally
assist the new administration in that country in facilitating
rehabilitation of infrastructure and capacity-building to
consolidate the political and economic stability of the
country.
We congratulate the people of Liberia on finding
peace through the democratic process and also take this
opportunity to pay tribute to the Economic Community of
West African States Monitoring Group (ECOMOG) for the
commendable role it has played in resolving the Liberian
conflict.
Regarding peacekeeping in Africa, we believe that
Africa has the primary responsibility for resolving the
conflicts on our continent. It is precisely for this reason that
the Organization of African Unity established the
Mechanism for Conflict Prevention, Management and
Resolution, which we hope the international community
will fully support.
On the economic front, Zambia is gratified to note
that sub-Saharan Africa has begun to record positive
growth rates, which averaged 5 per cent in 1996, the
highest level in 20 years. Much of this success is
attributable to the social and economic reforms
undertaken by many African countries. However, this
positive achievement can be sustained only if poverty,
deprivation and marginalization are effectively addressed.
Another factor that continues to constrain efforts for
sustainable development in many African countries,
including my own, is the heavy external debt burden.
Zambia welcomes the steps taken by the International
Monetary Fund and the World Bank to implement the
Heavily Indebted Poor Countries Debt Initiative. We are,
however, gravely concerned about the uncertainties
surrounding the funding for the Initiative. We also remain
concerned about the proliferation of conditions, in
particular the use of non-economic factors in determining
access to the Initiative.
Zambia believes that the United Nations has a duty
to provide leadership in forging international consensus
on the crippling external debt problem of developing
countries and assisting in the mobilization of new
resources for development financing. It is also our
expectation that the United Nations will provide
leadership in redressing the widening development
disparities existing among nations, and addressing the
increasing trends towards unfair trading practices and
protectionism in international trade, which have had the
effect of marginalizing some regions, notably Africa.
Zambia is very concerned about the continued
decline in official development assistance at a time when
the United Nations is dealing with follow-up to recent
international conferences on development. There is also
increasing evidence of lack of enthusiasm for honouring
agreements freely entered into at international
conferences. A case in point is the failure by
Governments to implement the agreements, commitments
and recommendations made at the 1992 United Nations
Conference on Environment and Development.
The special session of the General Assembly held
this past June to review progress in implementation of the
Rio agreements found that the rate of implementation of
the programme of action has been extremely slow, mainly
due to lack of resources. It was also evident that there
was a marked lack of political will to ensure the
fulfilment of the agreements of the Rio consensus on
environment and development. Zambia would therefore
21


like to see, during this session of the General Assembly,
progress on the proposal to convene an international
conference on the financing of development. As we all are
aware, there has been little progress on this proposal since
the forty-sixth session of the General Assembly, when it
emerged.
On the domestic front, we in Zambia have adopted
national programmes of action in pursuit of the goals and
objectives of the Copenhagen World Summit on Social
Development, the Cairo Conference on Population and
Development and the Beijing Declaration. In implementing
these programmes of action, my Government has targeted
the most vulnerable members of our society to enhance the
capacity of their involvement in the country’s economic and
social life, with a view to raising their standards of living.
In this regard, the Government has taken steps to ensure
that there is equitable access to quality education by all
Zambians by providing universal basic education within the
shortest realistic time-frame. A comprehensive programme
of health reforms is also under way, and this should also
result in the improvement of the health status of our people.
The measures and programmes that the Government has
undertaken are not, however, sufficient to fully attain the
objectives of these programmes of action, mainly due to
limited financial resources.
We wish to conclude by underscoring the continuing
relevance of the United Nations. The case for reform has
been made. We owe it to ourselves and to future
generations to ensure that we apply ourselves to the task of
reform, knowing well that the world needs a United Nations
that can be relied upon to act effectively in ensuring peace
and security, and in achieving international cooperation in
the economic, social, cultural and humanitarian fields, as
envisaged in the Charter of the United Nations.






